                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



DUANE E. WAHL,

                               Petitioner,

            v.                                        CASE NO. 19-3084-SAC

DAN SCHNURR,

                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE

      This matter is a petition for habeas corpus filed under 28

U.S.C. § 2254. The Court has conducted an initial review of the

petition under Rule 4 of the Rules Governing Habeas Corpus Cases

Under Section 2254 and enters the following order.

                                 Background

      Petitioner was convicted, on his guilty plea, of one count

of first-degree murder. As part of the plea, he admitted the

factual basis of the charge, agreed to a hard 25 year life

sentence, waived his right to a direct appeal, and agreed to
waive collateral attack remedies except in limited circumstances.

Petitioner entered the plea on December 9, 2010, and did not

appeal. Wahl v. State, 344 P.3d 385 (Kan. 2015).

      On or about December 20, 2011, petitioner mailed a motion

under K.S.A. 60-1507 to the state district court. That action

initially was dismissed, but on remand, the state district court

conducted a hearing1 and ruled that petitioner had not shown
ineffective assistance of counsel. The Kansas Court of Appeals

1 The hearing was commenced as a preliminary hearing, but the district court
also accepted evidence.
affirmed the denial of the motion2. Wahl v. State, 400 P.3d 679

(Table), 2017 WL 3668917 (Kan. App. Aug. 25, 2017), rev. denied,

Feb. 26, 2018.

      Petitioner submitted his federal petition on May 2, 2019.

                                  Analysis

      This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

      A 1-year period of limitation shall apply to an
      application for a writ of habeas corpus by a person in
      custody pursuant to the judgment of a State court. The
      limitation period shall run from the latest of –

      (A)   The date on which the judgment became final by the
            conclusion of direct review or the expiration of
            the time for seeking such review;
      (B)   The date on which the impediment to filing an
            application created by State action in violation
            of the Constitution or laws of the United States
            is removed, if the applicant was prevented from
            filing by such State action;
      (C)   The date on which the constitutional right
            asserted was initially recognized by the Supreme
            Court, if the right has been newly recognized by
            the Supreme Court and made retroactively
            applicable to cases on collateral review; or
      (D)   The date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

      28 U.S.C. § 2244(d)(1).

      The limitation period generally runs from the date the

judgment becomes “final”. See Preston v. Gibson, 234 F.3d 1118,

1120 (10th Cir. 2000). “[D]irect review” does not conclude until

the availability of direct appeal to the state courts and request


2 The Kansas Court of Appeals vacated the portion of petitioner’s sentence that
imposed lifetime postrelease supervision. Wahl, 2017 WL 3668917 *4.
for review to the Supreme Court have been exhausted. Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009). The one-year period of

limitation begins to run the day after a conviction is

final. See Harris v. Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th

Cir. 2011).

     The statute contains a tolling provision:

     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation
     under this subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson

v. Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks

omitted). This remedy is available only “when an inmate

diligently pursues his claims and demonstrates that the failure

to timely file was caused by extraordinary circumstances beyond

his control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

2000). Circumstances that warrant equitable tolling include “for

example, when a prisoner is actually innocent, when an

adversary’s conduct – or other uncontrollable circumstances –

prevents a prisoner from timely filing, or when a prisoner

actively pursues judicial remedies but files a deficient pleading

during the statutory period.” Gibson, 232 F.3d at 808 (internal

citations omitted). Likewise, misconduct or “egregious behavior”

by an attorney may warrant equitable tolling. Holland v. Florida,
560 U.S. 631 651 (2010). However, “[s]imple excusable neglect is

not sufficient.” Gibson, id.

    Where a prisoner seeks equitable tolling on the ground of

actual innocence, the prisoner “must establish that, in light of

new evidence, “‘it is more likely than not that no reasonable

juror would have found petitioner guilty beyond a reasonable

doubt.’” House v. Bell, 547 U.S. 518, 526-37 (2006)(quoting

Schlup v. Delo, 513 U.S. 298, 327 (1995)). The prisoner must come

forward with “new reliable evidence – whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence – that was not presented at trial.” Schlup, id.

at 324.

    Here, the petitioner’s conviction became final fourteen days

after he entered his guilty plea, when the time for filing a

notice of appeal expired. See K.S.A. 22-3608(c)(allowing a

criminal defendant 14 days after the judgment of the district

court to appeal). The limitation period began to run on December

24, 2010, and ran until petitioner submitted his post-conviction

motion on or about December 20, 2011. At that point,

approximately four days remained on the one-year limitation

period.

    The limitation period was tolled during the pendency of

petitioner’s motion under K.S.A. 60-1507 and remained tolled

until review was denied on February 26, 2018. The limitation

period resumed on February 27, 2018, and expired a few days
later.

    Because petitioner did not file his federal habeas petition

until May 2, 2019, this action is not timely and is subject to

dismissal unless petitioner can establish grounds for equitable

tolling.

                        Order to Show Cause

    The Court directs petitioner to show cause on or before June

24, 2019, why this matter should not be dismissed due to his

failure to commence this action within the one-year limitation

period. The failure to file a timely response may result in the

dismissal of this matter without additional notice.

    IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted

to and including June 24, 2019, to show cause why this matter

should not be dismissed as time-barred.

    IT IS SO ORDERED.

    DATED:   This 24th day of May, 2019, at Topeka, Kansas.




                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
